Order entered September 14, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00894-CV

            IN BEST INTEREST AND PROTECTION OF JOSE CAVAZOS

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. CV1770006

                                         ORDER
       Before the Court is the September 13, 2018 request of court reporter Debi Harris for an

extension of time to file the reporter’s record. We GRANT the request and extend the time to

September 17, 2018.


                                                    /s/   ADA BROWN
                                                          JUSTICE